Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A:	Figs. 1A-1I
Species B:	Figs. 3A-3D
Species C:	Figs. 4A-4B
The species are independent or distinct because they are each directed to a different embodiment of the sleeve of the orthopedic device as detailed throughout the specification.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic to each of the species.

This application also contains claims directed to the following patentably distinct subspecies of Species A:
	Group I (Y strap):
Subspecies i:	Figs. 1A-1C (Y strap using a connection mechanism such as Velcro® [0068])
Subspecies ii:	Figs. 1D-1E (Y strap using a rotary tensioning mechanism [0070])
Group II (sleeve):
Subspecies iii:	Fig. 1F (sleeve with three-flap configuration [0071-0072])
Subspecies iv:	Figs. 1G-1H (sleeve with four-flap configuration [0071, 0073-0074])
Subspecies v:	Fig. 1I (separated sleeve [0075])

If Applicant elects Species A, Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct subspecies, of Species A in each of Group I (Y strap) and Group II (sleeve) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic to each of the subspecies.

There is a search and/or examination burden for the patentably distinct species and subspecies as set forth above because at least the following reason(s) apply:
the species and/or subspecies have acquired a separate status in the art in view of their different classifications; and/or
the species and/or subspecies have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the species and/or subspecies require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one species and/or subspecies would not likely be applicable to another species and/or subspecies; and/or
the species and/or subspecies are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and, if applicable, a subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species and/or subspecies requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species and/or subspecies or grouping of patentably indistinct species and/or subspecies.
Should Applicant traverse on the ground that the species and/or subspecies, or groupings of patentably indistinct species and/or subspecies from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species and/or subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species and/or subspecies.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species and/or subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/15/2022